Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 2019/0030634).

Henry discloses regarding claim 1, welding power source (400), the welding power source comprising: a pair of welding output studs (414, 416) having a first welding output stud configured to be electrically connected to a consumable welding electrode via at least a first welding cable (stud 416 is connected to an electrode via a first cable, See Figs 5 and 6 and Paragraph [0035]), and a second welding output stud configured to be electrically connected to a workpiece via at least a second welding cable (stud 414 is connected to a workpiece via a second cable, See Figs 5 and 6 and Paragraph [0035]); 
power electronics configured to generate a plurality of welding output current pulses; a switching network operatively connected between the power electronics and the first welding output stud (See Elements 410a-d, controls the output to generate a plurality of current pulses. See Paragraph [0072]); and a controller (control circuit 412) operatively connected between the power electronics and the switching network, wherein the controller is configured to control a timing of each welding output current pulse of the plurality of welding output current pulses and switch the switching network back and forth between a first welding output current flowing state and a second welding output current impeding state, based on the timing, to effect an increase in a decay rate of a trailing edge of said each welding output current pulse of the plurality of welding output current pulses at the pair of welding output studs during the second welding output current impeding state. (The rate of current decay is controlled by modulating a duty cycle, a reverse power transfer mode, or switching the current back and forth between first and second states is used to control the decay. See Paragraphs [0056], [0058])

Henry discloses regarding claim 9, the frequency is at least 20kHz. (See Paragraph [0025])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0030634) in view of Dodge et al (US 2005/0006367).

The teachings of Henry have been discussed above. Henry fails to disclose the resistor or snubber in parallel with the switch. 

Dodge disclose a switching network with a snubber 500 connected in parallel across one of the switches SW5. (See Paragraph [0030] and Fig 10. It would have been obvious to adapt Henry in view of Dodge to provide the snubber for reducing the voltage or parasitic inductance of the circuit.

Henry discloses regarding claim 5, the switching element would control the first and second output by controlling which switches are open and/or closed. 

Regarding claim 10, it would have been obvious to have a pulse repetition rate of 50-400 cycles per second since it has been held that discovering the optimum range involves on routine skill in the art. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2019/0030634) in view of Dodge et al (US 2005/0006367) and Peters (US 2015/0129566).

The teachings of Henry have been discussed above. Henry fails to disclose the choke in series with a resistor or snubber. 

Peters discloses a snubber with main choke 38 in series with a resistor or snubber 39 which is in parallel with a switch. (See Paragraph [0017]) It would have been obvious to adapt Henry in view of Peters to provide the choke in series with the snubber for dropping the current and controlling the background current. 

Allowable Subject Matter
Claims 11-20 are allowed.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/5/2022